DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 – 5, 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections – 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

          
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim(s) 1 and 4 – 5 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Goodwin et al (WO 2012/151223).
With regard to Claim 1, Goodwin et al disclose a multilayer film for packaging (bag; paragraph 0026) comprising, in order, an outer contact layer, a first tie material layer, a gas barrier layer, a second tie material layer and a fluid contact layer (paragraph 0025); the outer layer comprises polyester elastomer (paragraph 0027); the barrier layer is EVOH (paragraph  
With regard to Claims 4 – 5, the first tie material is LLDPE (paragraph 0046).

6.       Claims 2 – 3 and 6 – 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodwin et al (WO 2012/151223).
Goodwin et al disclose a film as discussed above. With regard to Claims 2 – 3, although the disclosed range of hardness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 6, the first tie material and second tie material are identical, because the first tie material and second tie material are both the thermoplastic polyurethane elastomer in an embodiment (paragraph 0053) and the polyester elastomer is also optionally the fluid contact layer (paragraph 0027). A palindromic structure is therefore disclosed.
.
	


7.       Claims  8 – 11, 13 – 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodwin et al (WO 2012/151223) in view of Maruyama et al (U.S. Patent Application Publication No. 2009/0203871 A1) as evidenced by Rubenstein (U.S. Patent Application Publication No. 2010/0323069 A1).
Goodwin et al disclose a film as discussed above.  With regard to Claims 8 – 10, Goodwin et al do not explicitly disclose that the fluid contact layer is a sealant layer, but Rubenstein discloses that polyester elastomers are sealable (paragraph 0051 of Rubenstein). Goodwin et al fail to disclose an outer layer and sealant layer comprising polyethylene.
Maruyama et al teach a polyester elastomer (paragraph 0025) comprising polyethylene (paragraph 0097) for the purpose of providing economical, stable and high quality production (paragraph 0025).
It therefore would have been obvious for one of ordinary skill in the art to provide for polyethylene in order to obtain economical, stable and high quality production as taught by Maruyama et al.

With regard to Claims 13 – 16 and 18, Goodwin et al do not disclose the fifth layer between the third layer and the sealant layer. However, it would have been obvious for one of ordinary skill in the art to provide for the fifth layer between the third layer and the sealant layer, as additional layers comprising polyamide are disclosed. Goodwin et al also do not explicitly disclose the flattening of the film upon itself and thermal lamination to itself at the first layer. However, because additional layers are disclosed, it would have been obvious for one of ordinary skill in the art to provide for a film that is structurally equivalent to the film laminated to itself. A core layer is therefore disclosed. The claimed aspect of ‘thermal’ is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.


8.         Claims 12, 17 and 19 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goodwin et al (WO 2012/151223) in view of Maruyama et al (U.S. Patent Application Publication No. 2009/0203871 A1) as evidenced by Rubenstein (U.S. Patent Application Publication No. 2010/0323069 A1) and further in view of Tau et al (U.S. Patent Application Publication No. 2003/0216518 A1).
Goodwin et al, Maruyama et al and Rubenstein disclose a film as discussed above. The additional layers alternatively comprise polyolefin (paragraph 0046 of Goodwin et al). With regard to Claim 12, Goodwin et al, Maruyama et al and Rubenstein fail to disclose a puncture resistance greater than 15 Newtons and a tear resistance of greater than 160 gram – force in the machine and transverse directions.
3 (paragraph 0028) for the purpose of obtaining increased dimensional stability at high temperature (paragraph 0012).
It therefore would have been obvious for one of ordinary skill in the art to provide for a puncture resistance greater than 15 Newtons and a tear resistance of greater than 160 gram – force in the machine and transverse directions  in order to obtain dimensional stability at high temperature as taught by Tau et al. Although the disclosed ranges of tear resistance and puncture resistance are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amounts within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.
With regard to Claims 17 and 19 – 20, a liner for a bag (paragraph 0087), therefore a bulk container, is taught by Tau et al, and a container that is closed at the top and a fitment are disclosed by Goodwin et al (port; paragraph 0061). It would have been obvious for one of ordinary skill in the art to provide for a fitment that is attached to the liner, as a container that is closed at the top and a fitment are disclosed.

	



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782